TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00689-CV



                                        J. M., Appellant

                                                 v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
      NO. D-1-EX-14-000672, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant J.M. filed a notice of appeal challenging “an order signed September 29,

2014” in his underlying suit seeking expunction of records. However, there is no signed order on

his petition for expunction of records in the clerk’s record or in the supplemental clerk’s record,

only a September 24, 2014 docket entry. A docket entry does not constitute a written order.

In re Burlington Coat Factory Warehouse of McAllen, Inc., 167 S.W.3d 827, 831 (Tex. 2005)

(orig. proceeding); see also Unifund CCR Partners v. Hackman, No. 05-06-01139-CV, 2007 Tex.

App. LEXIS 1118, at * 1-2 (Tex. App.—Dallas Feb. 15, 2007, no pet.) (mem. op.). Without a final

judgment or an otherwise appealable order, we may not exercise appellate jurisdiction. See Tex. Civ.

Prac. & Rem. Code § 51.014; Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).
                On October 31, 2014, this Court requested that J.M. file a written

response demonstrating this Court’s jurisdiction over his appeal.1 J.M.’s response failed to do so.

Accordingly, we dismiss this appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).




                                               Jeff Rose, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Jurisdiction

Filed: December 3, 2014




       1
           J.M. requested and received an extension of time to file his response.

                                                  2